Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 
Oberbrunner et al. (US 2014/0237365, hereinafter Oberbrunner) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Oberbrunner fails to teach or suggest “… displaying a plurality of image modification options on top of the image, the plurality of image modification options comprising a user-customizable effects option: receiving input that selects the user-customizable effects option, from the plurality of image modification options that are displayed on top of the image, for activating a user- customizable effects mode 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 18 and 20 recite similarly allowed limitations.
Dependent claims 2-17 and 19 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oberbrunner is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Oberbrunner discloses, a system comprising: at least one hardware processor (par [0062]); a memory storing instructions (par [0065]) which, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: receiving, by a messaging application, an image from a camera of a user device (pars [0036]-[0038], fig 5, messaging application is construed as any program/application that allows messages or digitized data to be transferred); receiving input that selects a user-customizable effects option for activating a user-customizable effects mode (pars [0037]-[0039]); in response to receiving the input, displaying an array of a plurality of effect options (204) together with the image proximate to the user-customizable effects option (fig 2); and applying a first effect associated with a first effect option of the plurality of effect options to the image (par [0018]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696